Grice, Justice.
The only assignment of error in this case is on the sustaining of a plea to the jurisdiction. It is controlled adversely to the plaintiff in error by the decision of this court in Modern Homes Construction Company v. Burke, ante.

Judgment affirmed.


All the Justices concur.

Submitted January 14, 1964
Decided February 10, 1964
Rehearing denied March 5, 1964.
Tully M. Bond, Jr., Wm. K. Buffington, V. J. Adams, for plaintiff in error.
Jones, Sparks, Benton & Cork, Frank C. Jones, contra.